Title: To George Washington from John Kirkpatrick, 23 August 1758
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria 23d Augt 1758

I am no less honour’d than entertaind by your kind Letter of the 20th which has had a speedy passage hither—and gives me the wish’d for intelligence of Your good Health, amid all your Anxieties, and Troubles—May it long continue—& improve with a full enjoyment of all your wishes—whether in the Active attempts to Liberty—and Honour—or in the Passive Paths of Virtue, Peace and Pleasure.
You have a large share of Sympathy from me—coud it avail to change the Situation of Affairs—or my ineffectual Wishes add any thing to the Service of my Country—which, now more than ever calls aloud For Reddress—In vain does your Generous Zeal, oppose the Torrent of headstrong prejudice or attempt to clear the Mists of Mistaken Parties—it has long been the luckless fate of Virginia, to fall a Victim to the Views of her Crafty Nighbours—and Yield her honest efforts to promote their common interest—at the expence of much Blood and Treasure—while her Sincerity Justified her Measures—We now, can only bewaill that Blindness—and wish for happier times—which seem at so remote a distance—that it is rather to be wish’d than expected.
Your kind detail of the Delays and disapointments that attend You, are extremely acceptable—and we all acknowledge the favour—Coud it suit your Leisure to give us an Account of the Roads from Phila. to Rays Town—thence to Du Quesne—their

distance—and how passable for Carriages—&c.—a better notion can be form’d of this Surprising folly—when laid in Contrast to the old Roads—A particular list of Your Army would likewise oblidge—and what other intelligence you are pleas’d to Communicate—as we shall be better Judges of the Injustice offer’d by the Pensilvanians—who are all in all.
To drop the dull topick of Politicks—and touch the subject of Social entertainment—woud require a readier genius, to dress the insipid Occurancies so as to Yield you any degree of Satisfaction—but to take them according to your own Arrangemt—Love, reigns with gentle sway—and rarely in this Age, warms the heart beyond the common degree of Fondness—hence, this defficiency of Romantick Lovers—Knight Errants—&c. in short his influence is Seldom seen, till Lust bring to light, his sly insinuations—How to account for this Coolness towards Conjugation—I must leave you to be informd by the learn’d—However, as an exception I hear Charles Eskridge—intends to Batter down the Virgin Gates of Miss Guley’s Garrison in a little time[.] The Surrender being suspended till Monsr Ramsay the Commandant—consent to the Terms of Capitulation—Charles’s Colo. vizt C——le resists the scheme with fruitless arguments—I know none with Child—you care much for but Some, who wish for it—Coud the Villainous fellow Shame be dispensed with—I Am almost induced to believe Our Friend B. Fairfax has some thoughts of Softening his Austerity in the Arms of some fair Nymph—coud he reconcile the Toying, Triffling, Billing, Sports of Love—to the Solemnity and Gravity of his Deportment—Amusement’s, & Joys unbecoming the Dignity of his Philosophic Temper—tho’ I can’t think he has any inherent aversion to what Some estime the end of Creation.
I am hurried to Conclude because Cowper who brout me Yours carries this to Winchester—& waites for me—I have resolved on paying a Visit to my native Country, & may probably take the first Occasion in 3 Weeks or a Month hence—however shall do my self the pleasure of Writing You before I go—& give you a Direction for me—that when it shall please you to honour me wt. a Letter—I may not suffer a disapointment by miscarriage—I am not resolved to continue at home but there—here, or Whereever Fortune fixes me—I Am extreamely Yours

in every respect—as in Duty I ought—& always will be Dear Sir Your Very Much Oblidged & Obedt Hume Servt

Jno: Kirkpatrick

